 

Exhibit 10.1

 

FORM OF SHARE EXCHANGE AGREEMENT

  

SHARE EXCHANGE AGREEMENT

 

Dated February 25, 2014

 

by and among

 

Osler Incorporated,

a Nevada corporation

 

C. Leo Smith,

an individual

 

America Greener Technologies Corporation,

an Arizona corporation

 

and

 

the Shareholders of America Greener

Technologies Corporation

 

 

SHARE EXCHANGE AGREEMENT

 

               This Share Exchange Agreement (“Agreement”) dated February 25,
2014, is between and among Osler Incorporated (“Osler”), a corporation organized
under the laws of the State of Nevada, having an office for the transaction of
business at 900 SE Third Avenue, Suite 202, Fort Lauderdale, FL 33316, C. Leo
Smith, an individual having an office for the transaction of business at 900 SE
Third Avenue, Suite 202, Fort Lauderdale, FL 33316 (“Smith”), America Greener
Technologies Corporation (“AGT”), a corporation organized under the laws of the
State of Arizona, having an office for the transaction of business at 254 South
Mulberry Street, Suite 113, Meza, AZ 85202, and the shareholders of AGT listed
on the signature page and Schedule A hereto, constituting all of the
shareholders of AGT (collectively, the “AGT Shareholders” and individually an
“AGT Shareholder”), each having an address set forth on the signature pages
hereto.

 

W I T N E S S E T H

 

               WHEREAS, Osler is a public “shell” company which is quoted in the
over the counter markets on the OTCQB Tier of the OTC Markets under the symbol
“OSLE.”

 

               WHEREAS, Smith is the sole officer and director of Osler.

 

               WHEREAS, Insurance Marketing Solutions, LLC (“IMS”), an entity of
which Smith is the sole member, is the record and beneficial owner of 1,822,601
shares of common stock of Osler (the “Osler Common Stock”), representing
approximately 73% of the outstanding shares of Osler Common Stock (the “Control
Shares”).

 

               WHEREAS, the AGT Shareholders own all of the issued and
outstanding shares of the common stock of AGT (the “AGT Common Stock”).

 

               WHEREAS, the Parties desire that Osler acquire all of the AGT
Common Stock from the AGT Shareholders solely in exchange for an aggregate of
15,000,000 shares (the “Exchange Shares”) of newly issued shares of Osler Common
Stock pursuant to the terms and conditions set forth in this Agreement.

 

               WHEREAS, immediately following the Closing (as hereinafter
defined), AGT will designate officers and directors of Osler, Smith will resign
all positions with Osler, AGT will become a wholly-owned subsidiary of Osler and
the Exchange Shares will represent approximately 86% percent of the total
outstanding shares of Osler Common Stock.

 

               NOW THEREFORE, on the stated premises and for and in
consideration of the foregoing recitals which are hereby incorporated by
reference, the mutual covenants and agreements hereinafter set forth and the
mutual benefits to the parties to be derived herefrom and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the Parties hereto agree as follows:

 

SECTION 1

SHARE EXCHANGE

 

               1.1          The Exchange. At the Closing, the shares of AGT
Common Stock issued and outstanding immediately prior to the Closing Date shall
be exchanged for the Exchange Shares in the amounts set forth on Schedule A
attached hereto.

2

 

               1.2.         Closing. The closing (“Closing”) of the Transaction
shall occur within five (5) business days following the satisfaction or waiver
of all conditions precedent to Closing set forth in Section 7 hereof (the
“Closing Date”).

 

               1.3.         Closing Events. At the Closing, each of the
respective parties hereto shall execute, acknowledge, and deliver (or shall
cause to be executed, acknowledged, and delivered) any and all stock
certificates, officers’ certificates, financial statements, schedules,
agreements, resolutions, rulings, or other instruments required by this
Agreement to be so delivered at or prior to the Closing, and the documents and
certificates provided in Section 7, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby. If agreed
to by the parties, the Closing may take place through the exchange of documents
(other than the exchange of stock certificates) by efax, fax, email and/or
express courier. At the Closing, the ownership of the shares of AGT Common Stock
set forth on Schedule A hereto currently held by the AGT Shareholders on an
un-certificated basis shall be transferred to Osler without any further action
by the AGT Shareholders, and the Exchange Shares shall be issued in the names
and denominations set forth on Schedule A hereto.

 

               1.5.         Standstill.

 

                              (a)            Until the earlier of the Closing or
the Outside Date (as hereinafter defined) (the “No Shop Period”), neither AGT
nor any AGT Shareholder will (i) solicit or encourage any offer or enter into
any agreement or other understanding, whether written or oral, for the sale,
transfer or other disposition of any capital stock or assets of AGT to or with
any other entity or person, except as contemplated by the Transaction, other
than sales of goods and services by AGT in the ordinary course of its business;
(ii) entertain or pursue any unsolicited communication, offer or proposal for
any such sale, transfer or other disposition; or (iii) furnish to any person or
entity (other than Osler, and its authorized agents and representatives) any
nonpublic information concerning AGT or its business, financial affairs or
prospects for the purpose or with the intent of permitting such person or entity
to evaluate a possible acquisition of any capital stock or assets of AGT. If
either AGT or any of the AGT Shareholders shall receive any unsolicited
communication or offer, AGT or the AGT Shareholders, as applicable, shall
immediately notify Osler of the receipt of such communication or offer.

 

                              (b)            During the No-Shop Period, Osler
will not (i) solicit or encourage any offer or enter into any agreement or other
understanding, whether written or oral, for the sale, transfer or other
disposition of any capital stock or assets of Osler to or with any other entity
or person, except as contemplated herein, other than sales of goods and services
by Osler in the ordinary course of its business; (ii) entertain or pursue any
unsolicited communication, offer or proposal for any such sale, transfer or
other disposition; or (iii) furnish to any person or entity (other than AGT, and
its authorized agents and representatives) any nonpublic information concerning
Osler or its business, financial affairs or prospects for the purpose or with
the intent of permitting such person or entity to evaluate a possible
acquisition of any capital stock or assets of Osler. If either Osler or Smith
shall receive any unsolicited communication or offer, Osler or Smith, as
applicable, shall immediately notify AGT of the receipt of such communication or
offer.

 

SECTION 2

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF AGT

 

               AGT hereby represents and warrants to Osler and the AGT
Shareholders as follows:

3

 

               2.1          Organization and Good Standing. AGT is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Arizona, and is entitled to own or lease its properties and to carry on
its business as and in the places where such properties are now owned, leased or
operated and such business is now conducted. AGT is qualified to do business as
a foreign corporation in each jurisdiction, if any, in which its property or
business requires such qualification. AGT does not have any subsidiaries and
does not own, beneficially or of record, any shares or other equity interests of
any other corporation or entity.

 

               2.2          Authorization; Enforceability; No Breach. AGT has
all necessary corporate power and authority to execute this Agreement and
perform its obligations hereunder. This Agreement constitutes the valid and
binding obligation of AGT enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors’ rights. The execution,
delivery and performance of this Agreement by AGT and the consummation of the
transactions contemplated hereby will not:

 

                              (a)            violate any provision of the AGT’s
Articles of Incorporation or its Bylaws;

 

                              (b)            violate, conflict with or result in
the breach of any of the terms of, result in a material modification of,
otherwise give any other contracting party the right to terminate, or constitute
(or with notice or lapse of time or both constitute) a default under, any
contract or other agreement to which AGT is a party or by or to which it or any
of its assets or properties may be bound or subject;

 

                              (c)            violate any order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body against, or binding upon, AGT or upon the properties or business
of AGT; or

 

                              (d)            violate any statute, law or
regulation of any jurisdiction applicable to the transactions contemplated
herein which could have a material adverse effect on the business or operations
of AGT.

 

               2.3          Compliance with Laws. AGT has complied with all
federal, state, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business which, if not complied with, would materially and adversely affect the
business or financial condition of AGT taken as a whole.

 

               2.4          Litigation. There is no action, suit or proceeding
pending or threatened, or any investigation, at law or in equity, before any
arbitrator, court or other governmental authority, pending or threatened, nor
any judgment, decree, injunction, award or order outstanding, against or in any
manner involving AGT or its properties or rights which (a) could reasonably be
expected to have a material adverse effect on AGT taken as a whole, or (b) could
reasonably be expected to materially and adversely affect consummation of any of
the transactions contemplated by this Agreement.

 

               2.5          Brokers or Finders. No broker’s or finder’s fee will
be payable by AGT in connection with the Transaction, nor will any such fee be
incurred as a result of any actions by AGT.

 

               2.6          Assets. AGT owns all rights, title and interest in
and to its assets, free and clear of all liens, pledges, mortgages, security
interests, conditional sales contracts or any other encumbrances.

 

               2.8          Capitalization. The authorized capital stock of AGT
consists of 15,000,000 shares of common stock of which 8,000,000 shares are
presently issued and outstanding. Such shares of common stock are owned of
record and beneficially by the AGT Shareholders and in the amounts reflected in
Schedule A. AGT has not granted, issued or agreed to grant, issue or make
available any warrants, options, subscription rights or any other commitments of
any character relating to the unissued shares of capital stock of AGT. All of
the shares of AGT Common Stock are duly authorized and validly issued, fully
paid and non-assessable.

4

 

               2.9          Full Disclosure. No representation or warranty by
AGT in this Agreement or in any document or schedule to be delivered by it
pursuant hereto, and no written statement, certificate or instrument furnished
or to be furnished to Osler pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement contains, or will
contain, any untrue statement of a material fact or omits, or will omit, to
state any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the businesses of AGT.

 

               2.10        Actions and Proceedings. There is no outstanding
order, judgment, injunction, award or decree of any court, governmental or
regulatory body or arbitration tribunal against or involving AGT. There is no
action, suit or claim or legal, administrative or arbitral proceeding or
(whether or not the defense thereof or liabilities in respect thereof are
covered by insurance) pending or threatened against or involving AGT or any of
its properties or assets. There is no fact, event or circumstances that may give
rise to any suit, action, claim, investigation or proceeding.

 

               2.11        State Takeover Statutes. No “fair price,”
“moratorium,” “control share acquisition” or other similar antitakeover statue
or regulation enacted under state or federal laws in the United States, with the
exception of Article 2, Chapter 23 of the Arizona Revised Statutes, applicable
to AGT is applicable to the transactions contemplated by this Agreement. The
action of the Board of Directors of AGT in approving the Transaction, this
Agreement and the transactions contemplated hereby is sufficient to render the
restrictions on “business combinations” set forth in Article 2, Chapter 23 of
the Arizona Revised Statutes inapplicable to the Transaction, this Agreement and
the other transactions contemplated hereby.

 

               2.12        Absence of Certain Changes or Events. Except as set
forth in the schedules to this Agreement:

 

                              (a)            except in the normal course of
business, there has not been (i) any material adverse change in the business,
operations, properties, assets, or condition of AGT; or (ii) any damage,
destruction, or loss to AGT (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets, or condition
of AGT;

 

                              (b)            AGT has not (i) borrowed or agreed
to borrow any funds or incurred, or become subject to, any material obligation
or liability (absolute or contingent) not otherwise in the ordinary course of
business, and except for capital raised by issuance of debt or equity in a
private placement or other capital raising transaction deemed advisable by AGT;
(ii) paid any material obligation or liability not otherwise in the ordinary
course of business (absolute or contingent) other than current liabilities
reflected in or shown on the most recent AGT balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of AGT; or (v) issued, delivered, or agreed to issue or deliver any stock, bonds
or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock).

5

 

               2.13        Continuity of Business Enterprises. AGT has no
commitment or present intention to liquidate AGT or sell or otherwise dispose of
a material portion of its business or assets following the consummation of the
transactions contemplated hereby.

 

SECTION 3

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF OSLER AND SMITH

 

               Each of Osler and Smith jointly and severally represent and
warrant to AGT and the AGT Shareholders as follows:

 

               3.1          Organization and Good Standing. Osler is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, and is entitled to own or lease its properties and to
carry on its business as and in the places where such properties are now owned,
leased or operated and such business is now conducted. Osler is qualified to do
business as a foreign corporation in each jurisdiction, if any, in which its
property or business requires such qualification. Osler does not have any
subsidiaries.

 

               3.2          Authorization; Enforceability; No Breach. Osler has
all necessary corporate power and authority to execute this Agreement and
perform its obligations hereunder. This Agreement constitutes the valid and
binding obligation of Osler enforceable against Osler in accordance with its
terms, except as may be limited by bankruptcy, moratorium, insolvency or other
similar laws generally affecting the enforcement of creditors’ rights. The
execution, delivery and performance of this Agreement by Osler and the
consummation of the transactions contemplated hereby will not:

 

                              (a)            violate any provision of the
Articles of Incorporation or By-Laws of Osler;

 

                              (b)            violate, conflict with or result in
the breach of any of the terms of, result in a material modification of,
otherwise give any other contracting party the right to terminate, or constitute
(or with notice or lapse of time or both constitute) a default under, any
contract or other agreement to which Osler is a party or by or to which it or
any of its assets or properties may be bound or subject;

 

                              (c)            violate any order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body against, or binding upon, Osler, or upon the properties or
business of Osler; or

 

                              (d)            violate any statute, law or
regulation of any jurisdiction applicable to the transactions contemplated
herein which could have a material adverse effect on the business or operations
of Osler.

 

               3.3          Compliance with Laws. Osler has complied with all
federal, state, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business which, if not complied with, would materially and adversely affect the
business or financial condition of Osler.

 

               3.4          Litigation. There is no action, suit or proceeding
pending or threatened, or any investigation, at law or in equity, before any
arbitrator, court or other governmental authority, pending or threatened, nor
any judgment, decree, injunction, award or order outstanding, against or in any
manner involving Osler or any of Osler’s properties or rights which (a) could
reasonably be expected to have a material adverse effect on Osler taken as a
whole, or (b) could reasonably be expected to materially and adversely affect
consummation of any of the transactions contemplated by this Agreement.

6

 

               3.5          Brokers or Finders. No broker’s or finder’s fee will
be payable by Osler in connection with the transaction contemplated by this
Agreement, nor will any such fee be incurred as a result of any actions by Osler
or Smith.

 

               3.6          The Osler Shares. The Exchange Shares to be issued
to the AGT Shareholders have been, or on or prior to the Closing will have been,
duly authorized by all necessary corporate and stockholder actions and, when so
issued in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable and will not be issued in violation of the
pre-emptive or similar rights of any person.

 

               3.7          SEC Reports and Financial Statements.

 

                              (a)            Osler has filed or furnished all
forms, documents and reports required to be filed or furnished by it (the “Osler
SEC Documents”) with the Securities and Exchange Commission (the “SEC”). As of
their respective dates or, if amended, as of the date of such amendment, the
Osler SEC Documents complied in all material respects with the requirements of
the Securities Act, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”),
as the case may be, and the applicable rules and regulations promulgated
thereunder, and none of the Osler SEC Documents contained any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, there are no outstanding or unresolved comments in comment letters
received from the SEC or its staff. There has been no material correspondence
between the SEC and Osler since January 1, 2010 that is not available on the
SEC’s Electronic Data Gathering and Retrieval database.

 

                              (b)            Osler has established and maintains
disclosure controls and procedures and internal control over financial reporting
(as such terms are defined in paragraphs (e) and (f), respectively, of Rule
13a-15 under the Exchange Act) as required by Rule 13a-15(e) under the Exchange
Act. Osler’s disclosure controls and procedures are reasonably designed to
ensure that all material information required to be disclosed by Osler in the
reports that it files or furnishes under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC, and that all such material information is
accumulated and communicated to Osler’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications
required pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act and all such
required certifications have been made. Osler’s management has completed an
assessment of the effectiveness of Osler’s internal control over financial
reporting in compliance with the requirements of Section 404 of the
Sarbanes-Oxley Act for the year ended June 30, 2013, and such assessment
concluded that such controls were effective. Neither Osler nor, to the knowledge
of Osler, Osler’s independent registered public accounting firm, has identified
or been made aware of “significant deficiencies” or “material weaknesses” (as
defined by the Public Company Accounting Oversight Board) in the design or
operation of Osler’s internal controls and procedures which would reasonably be
expected to adversely affect Osler’s ability to record, process, summarize and
report financial data, in each case which has not been subsequently remediated.

7

 

                              (c)            The audited financial statements
and unaudited interim financial statements (including all related notes and
schedules) of Osler included in the Osler SEC Documents (the “Osler Financial
Statements”) complied as to form in all material respects with the rules and
regulations of the SEC then in effect, fairly present in all material respects
the financial position of Osler, as at the respective dates thereof, and the
results of their operations and their cash flows for the respective periods then
ended (subject, in the case of the unaudited statements, to normal recurring
year-end audit adjustments that were not or are not expected to be, individually
or in the aggregate, materially adverse to Osler), and were prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except as may be
indicated therein or in the notes thereto).

 

                              (d)            Osler is not a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar contract (including any contract or arrangement
relating to any transaction or relationship between or among Osler, on the one
hand, and any unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
“off-balance-sheet arrangement” (as defined in Item 303(a) of Regulation S-K
under the Exchange Act)), where the result, purpose or intended effect of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, Osler or its affiliates.

 

                              (e)            Except (a) as reflected or reserved
against in Osler’s most recent unaudited balance sheet (or stated in the notes
thereto) at December 31, 2013 included in the Osler SEC Documents and (b) for
liabilities and obligations incurred since December 31, 2013 through the date of
this Agreement in the ordinary course of business consistent with past practice
as set forth on Schedule 3.7(e) hereto (the “Osler Liabilities”), and Osler does
not have any liabilities or obligations of any nature, whether or not accrued,
absolute, contingent or otherwise, that would be required by GAAP to be
reflected on a balance sheet of Osler (or in the notes thereto).

 

               3.8          No Material Adverse Changes. Since the date of the
Osler Financial Statements, there has been no material adverse change in the
assets, operations, financial condition or prospects of Osler, taken as a whole.

 

               3.9          Books and Records. The financial records of Osler
accurately reflect in all material respects the information relating to the
business of Osler, the location and collection of their assets, and the nature
of all transactions giving rise to the obligations or accounts receivable of
Osler.

 

               3.10        Assets; Operations. Osler has no tangible assets.
Osler is inactive and currently engages in no business operations and is
considered a “shell company” as that term is defined in the Exchange Act.
Schedule 3.10 sets forth all bank and similar accounts held in the name of
Osler.

 

               3.11        Contracts. Schedule 3.11 sets forth all contracts to
which Osler is a party. Other than as set forth on Schedule 3.11, Osler is not a
party to any contracts, agreements, engagement letters, or other understandings
which bind Osler or its assets. Other than as set forth on Schedule 3.11, all
such contracts are immediately terminable following the Closing without any
liability to Osler.

 

               3.12        Capitalization. The authorized capital stock of Osler
consists of 75,000,000 shares of common stock, of which 2,505,014 shares are
presently issued and outstanding, and 5,000,000 shares of preferred stock, of
which no shares are presently issued and outstanding. As of the date hereof,
Osler has no outstanding warrants or options, and Osler has not granted, issued
or agreed to grant, issue or make available any warrants, options, subscription
rights or any other commitments of any character relating to the unissued shares
of capital stock of Osler. All of the issued and outstanding capital stock of
Osler has been duly authorized and validly issued, fully paid and
non-assessable, and was issued in compliance with applicable securities laws.
Smith is not the beneficial owner of any shares of Osler Common Stock (as that
term is defined in the Exchange Act) other than the Control Shares.

8

 

               3.13        Taxes. All required tax returns or federal, state,
county, municipal, local, foreign and other taxes and assessments have been
properly prepared and filed by Osler for all years for which such returns are
due unless an extension for filing any such return has been properly prepared
and filed. Any and all federal, state, county, municipal, local, foreign and
other taxes, assessments, including any and all interest, penalties and
additions imposed with respect to such amounts have been paid or provided for.
Osler has no outstanding tax liabilities and has not received notice of any tax
inquiry or audit against it.

 

               3.14        Full Disclosure. No representation or warranty by
Osler and/or Smith in this Agreement or in any document or schedule to be
delivered by it pursuant hereto, and no written statement, certificate or
instrument furnished or to be furnished to Osler pursuant hereto or in
connection with the negotiation, execution or performance of this Agreement
contains, or will contain, any untrue statement of a material fact or omits, or
will omit, to state any fact necessary to make any statement herein or therein
not materially misleading or necessary to a complete and correct presentation of
all material aspects of the businesses of Osler.

 

               3.15        Actions and Proceedings. There is no outstanding
order, judgment, injunction, award or decree of any court, governmental or
regulatory body or arbitration tribunal against or involving Osler. There is no
action, suit or claim or legal, administrative or arbitral proceeding or
(whether or not the defense thereof or liabilities in respect thereof are
covered by insurance) pending or threatened against or involving Osler or any of
its properties or assets. There is no fact, event or circumstances that may give
rise to any suit, action, claim, investigation or proceeding.

 

               3.16        State Takeover Statutes. No “fair price,”
“moratorium,” “control share acquisition” or other similar antitakeover statue
or regulation enacted under state or federal laws in the United States, with the
exception of Sections 78.378 through 78.3793 of the Nevada Revised Statutes,
applicable to Osler is applicable to the transactions contemplated by this
Agreement. The action of the Board of Directors of Osler in approving the
Transaction, this Agreement and the transactions contemplated hereby is
sufficient to render the restrictions on “business combinations” set forth in
Sections 78.378 through 78.3793 of the Nevada Revised Statutes inapplicable to
the Transaction, this Agreement and the other transactions contemplated hereby.

 

SECTION 4

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE AGT SHAREHOLDERS

 

               Each of the AGT Shareholders hereby represents and warrants to
Osler, AGT and the other AGT Shareholders as follows:

 

               4.1          Ownership and Restrictions on shares of AGT Common
Stock. The AGT Shareholder is not a party to any agreement, written or oral,
creating rights in respect to the shares of AGT Common Stock to be exchanged for
the Exchange Shares pursuant to this Agreement in any third person or relating
to the voting of the shares. The AGT Shareholder is the lawful and beneficial
owner of the shares of AGT Common Stock set forth opposite such shareholders
name on Schedule A hereto, free and clear of all security interests, liens,
encumbrances, equities and other charges, except for any applicable restrictions
under U.S. securities laws. There are no existing warrants, options, stock
purchase agreements, redemption agreements, restrictions of any nature, calls or
rights to subscribe of any character relating to the shares of AGT Common Stock
owned by such AGT Shareholder, nor are there any securities convertible into
such shares.

9

 

               4.2         No Registration; Shell Status. The Exchange Shares
will not be registered under the Securities Act or under applicable state blue
sky laws. Osler is a “shell company” as defined in Rule 405 of the Securities
Act.

 

               4.3          Power and Authority. The AGT Shareholder is
authorized to enter into this Agreement and perform his obligations hereunder,
and no consent of any person is necessary in order for the AGT Shareholder to
enter into and consummate the Transaction.

 

               4.4          Investment Intent. The Exchange Shares are being
acquired for the AGT Shareholder’s own account, for investment purposes only and
not with a view for distribution or resale to others. The AGT Shareholder will
not sell or otherwise transfer the Exchange Shares unless the Exchange Shares
are subsequently registered under the Securities Act. Osler is under no
obligation to register the Exchange Shares under the Securities Act. Following
the Closing, legends shall be placed on the certificates representing the
Exchange Shares to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in Osler’s books and stop transfer instructions may be
placed with Osler’s transfer agent. The acquisition of the Exchange Shares
represents a high risk capital investment, and the AGT Shareholder is able to
afford an investment in a speculative venture such as Osler. The AGT Shareholder
has adequate means of providing for his current financial needs and foreseeable
contingencies and has no need for liquidity of its investment in the Exchange
Shares for an indefinite period of time. There is a very limited trading market
for the Exchange Shares and there are no assurances a trading market will
develop in the near future, if at all; accordingly, the Exchange Shares are
considered an illiquid investment. The AGT Shareholder is an experienced and
sophisticated investor, is able to fend for himself in the transactions
contemplated by this Agreement, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the risks and
merits of acquiring the Exchange Shares.

 

SECTION 5

COVENANTS

 

               5.1          Examinations and Investigations. Prior to the
Closing Date, the parties acknowledge that they will be entitled, through their
employees and representatives, to make such investigation and verification of
the assets, properties, business and operations, books, records and financial
condition of the other, including communications with suppliers, vendors and
customers, as they each may reasonably require. No investigation by a party
hereto shall, however, diminish or waiver in any way any of the representations,
warranties, covenants or agreements of the other party under this Agreement.
Consummation of this Agreement shall be subject to the fulfillment of due
diligence procedures to the reasonable satisfaction of each of the parties
hereto and their respective counsel.

 

               5.2          Expenses. Each party hereto agrees to pay its own
costs and expenses incurred in negotiating this Agreement and consummating the
transactions described herein. All fees and expenses associated with the
Transaction, this Agreement and any transactions contemplated hereby which are
incurred or accrued by Osler prior to the Closing Date are considered by the
parties hereto to be included in the Osler Liabilities and must be satisfied
prior to the Closing Date pursuant to Section 7.2(g) hereof.

 

               5.3          Further Assurances. The parties shall execute such
documents and other papers and take such further action as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated hereby. Each such party shall use its best efforts to fulfill or
obtain in the fulfillment of the conditions to the Closing, including, without
limitation, the execution and delivery of any documents or other papers, the
execution and delivery of which are necessary or appropriate to the Closing.

10

 

               5.4          Confidentiality. In the event the transactions
contemplated by this Agreement are not consummated, each of the parties hereto
agree to keep confidential any information disclosed to each other in connection
therewith; provided, however, such obligation shall not apply to information
which:

 

                              (a)            at the time of disclosure was
public knowledge;

 

                              (b)            after the time of disclosure
becomes public knowledge (except due to the action of the receiving party); or

  

                              (c)            the receiving party had within its
possession at the time of disclosure.

 



SECTION 6

CONDUCT OF BUSINESS; ACCESS TO AUDITOR

 

               6.1          Conduct of Business. From the date of this Agreement
until the Closing, each of Osler and AGT shall conduct its business in the
ordinary course and consistent with prudent and past business practice, except
for transactions expressly contemplated hereby, or with the prior written
consent of the other parties. Notwithstanding the foregoing, from the date of
this Agreement until the Closing, Osler will not:

 

                              (a)            create, assume or suffer to exist
any lien on any of its properties or assets, whether tangible or intangible;

 

                              (b)            sell, assign, transfer, lease or
otherwise dispose of or agree to sell, assign, transfer, lease or otherwise
dispose of any its material assets or except as otherwise provided for in this
Agreement, cancel any indebtedness owed to it;

 

                              (c)            change any method of accounting or
accounting practice used by it, other than such changes required by GAAP;

 

                              (d)            issue, grant, deliver, sell,
repurchase, redeem, purchase, acquire, encumber, pledge, dispose of or otherwise
transfer, directly or indirectly, any shares of capital stock of, or other
equity interests in it, or securities convertible into or exchangeable for such
shares or equity interests, or issue or grant any options, warrants, calls,
subscription rights or other rights of any kind to acquire additional shares of
such capital stock, such other equity interests or such securities;

 

                              (e)            propose or adopt any amendment or
other changes to its Articles of Incorporation, its bylaws or other governing
documents;

  

                              (f)             declare, set aside or pay any
dividend or distribution with respect to any share of its capital stock or
declare or effectuate a stock dividend, stock split or similar event;

 

                              (g)            issue any note, bond, or other debt
security or create, incur, assume, or guarantee any indebtedness for borrowed
money or capitalized lease obligation;

 

                              (h)            make any equity investment in, make
any loan, advance or capital contribution to, or acquire the securities or
assets of any other person;

11

 

                              (i)             enter into any new or additional
agreements or modify any existing agreements relating to the employment of, or
compensation or benefits payable or to become payable to, any past or present
officer or director or any written agreements of any of its past or present
employees;

 

                              (j)             make any payments out of the
ordinary course of business to any of its officers, directors, employees or
stockholders;

 

                              (k)            pay, discharge, satisfy or settle
any liabilities (absolute, accrued, asserted or unasserted, contingent or
otherwise) other than in the ordinary course of business, except as provided for
herein;

 

                              (l)             agree in writing or otherwise take
any action that would, or would reasonably be expected to, prevent, impair or
materially delay the ability of Osler to consummate the transactions
contemplated by this Agreement;

 

                              (m)           form or acquire any subsidiaries; or

 

                              (n)            agree or commit to take any of the
actions specified in this Section 6.1.

 

               6.2          Access to Osler Auditors. Following the execution of
this Agreement by the parties, Osler shall cause its independent registered
public accounting firm to provide full access to AGT and its representatives to
the work papers for the Osler audits for the fiscal years ended June 30, 2013
and 2012 and all subsequent interim periods.

 

SECTION 7

CONDITIONS PRECEDENT TO CLOSING

 

               7.1          Conditions Precedent to the Obligation of Osler to
Close. Osler’s obligations to effect the Transaction and consummate the other
transactions contemplated hereby are subject to the fulfillment or satisfaction,
prior to or on the Closing Date, of the following conditions; provided that
these conditions are for Osler’s sole benefit and may be waived only by Osler at
any time in its sole discretion by providing AGT with prior written notice
thereof:

 

                              (a)            Representations, Warranties,
Covenants and Agreements. The representations and warranties of AGT herein shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date), and AGT
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by them at or prior to the Closing Date.

 

                              (b)            AGT Board Approval. AGT’s Board of
Directors shall have adopted, and not rescinded or otherwise amended or
modified, resolutions authorizing AGT to enter into this Agreement and the
consummation of the transactions contemplated hereby and thereby, including the
Transaction.

 

                              (c)            No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.

12

 

                              (d)            No Material Adverse Changes. There
shall have been no adverse effect on the business, operations, properties,
prospects or financial condition of AGT that is material and adverse to AGT,
taken as a whole.

 

                              (e)            Audited Financial Statements. AGT
shall have delivered to Osler audited balance sheets at December 31, 2013 and
2012 together with audited statements of operations, cash flow and stockholders’
equity for the period from February 14, 2012 (date of inception) through
December 31, 2013, together with such unaudited interim period financial
statements as shall be necessary to satisfy the rules and regulations of the SEC
(the “AGT Financial Statements”) in the opinion of AGT’s counsel. The AGT
Financial Statements shall have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved (except as may be indicated
therein or in the notes thereto) and the rules and regulations of the SEC and
shall be accompanied by the unqualified opinion of D’Arelli Pruzansky, P.A.

 

                              (f)             Polarchem Agreement. AGT shall
have entered into an agreement with Polarchem Associated Limited, Polarchem
International Limited, Ulf Tore Walden, David Idwal Jones, Georges Berberat and
the Duitoit-Gunesin Family (collectively, “Polarchem”) upon terms and conditions
reasonably satisfactory to Osler which (i) supersedes in its entirety the
General Agreement and Contract between Polarchem and AGT Canada, and (ii) vests
in AGT all rights to the exclusive distribution of Polarchem products as
previously granted to AGT Canada.

 

                              (g)            Participation of AGT Shareholders
in Share Exchange. The holders of 100% of the outstanding shares of AGT Common
Stock shall participate in the Transaction.

 

               7.2.         Conditions Precedent to the Obligation of AGT and
the AGT Shareholders to Close. The obligations of each of AGT and the AGT
Shareholders to effect the Transaction and consummate the other transactions
contemplated hereby are subject to the fulfillment or satisfaction, prior to or
on the Closing Date, of the following conditions; provided that these conditions
are for AGT’s and the AGT Shareholders’ sole benefit and may be waived only by
either AGT or the AGT Shareholders, as applicable, at any time in their sole
discretion by providing Osler with prior written notice thereof:

 

                              (a)            Representations, Warranties,
Covenants and Agreements. The representations and warranties of Osler and Smith
herein shall be true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date),
and Osler shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by them at or prior to the Closing Date. AGT shall have
received a certificate, executed by Smith on Osler’s behalf, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by AGT.

 

                              (b)            Osler Resolutions. The Osler Board
of Directors shall have adopted, and not rescinded or otherwise amended or
modified, resolutions authorizing Osler’s entry into this Agreement and the
consummation of the transactions contemplated hereby and thereby, including the
Transaction and the issuance of the Exchange Shares.

 

                              (c)            No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.

13

 

                              (d)            No Material Adverse Changes; Timely
Filings. There shall have been no adverse effect on the business, operations,
properties, prospects or financial condition of Osler that is material and
adverse to Osler taken as a whole. Osler shall have timely filed its required
filings with the SEC, which shall comply in form and substance to the rules and
regulations of the SEC, shall be current in its reporting obligations and the
Osler Common Stock shall be quoted on the OTCQB Tier of the OTC Markets.

 

                              (e)            Books and Records. AGT shall have
been provided full access to Osler’s auditors pursuant to the provisions of
Section 6.2 hereof. Osler shall have delivered all accounting books and records,
accounting files including the general ledger and QuickBooks or similar
electronic files and supporting documents through the Closing Date, together
with all other books and records, including its corporate minute book, all
access codes, EDGAR filing codes, passwords and other information necessary to
access such information, together with such additional documents as are deemed
necessary by AGT to transfer control of Osler to it.

 

                              (f)             Financial Statements. The AGT
Financial Statements shall be suitable for filing with the SEC as part of the
“Super 8-K” to be filed by Osler following the Closing pursuant to the rules and
regulations of the SEC.

 

                              (g)            Satisfaction of Liabilities. Osler
shall deliver to AGT evidence satisfactory to AGT in its sole discretion that
all Osler Liabilities, including accounts payable, accrued expenses and loan
payable which totaled $13,136 at December 31, 2013 pursuant to the Osler SEC
Documents, together with any and all subsequent obligations of Osler from
December 31, 2013 through the Closing Date, whether accrued or not, have been
satisfied in full or otherwise forgiven, it being the intention of the parties
hereto that (i) at the Closing Osler shall have no liabilities of any nature
whatsoever, whether accrued or not, at the Closing Date, including, but not
limited to, legal and accounting fees, EDGAR filing fees, transfer agent fees or
any other fees or expenses whatsoever, and (ii) AGT shall be responsible for the
payment of any liabilities of Osler which are incurred following the Closing
Date, including the legal and accounting fees associated with the “Super 8-K.”

 

                              (h)            Schedule 14F-1. The Schedule 14F-1
disclosing the change in majority directors of Osler shall have been on file
with the SEC at least 10 days prior to the Closing Date.

 

                              (i)             Participation of AGT Shareholders
in Exchange. The holders of 100% of the outstanding AGT Common Stock shall
participate in the Transaction.

 

                              (j)             Resignations. On the Closing Date,
Smith shall have resigned and immediately prior to such resignation shall have
appointed Messrs. Michael C. Boyko, Ricardo A. Barbosa and James Mack the new
officers and directors of Osler.

 

                              (l)             Miscellaneous. Osler and Smith
shall have delivered to AGT such other documents relating to the transactions
contemplated by this Agreement as AGT may reasonably request.

 

SECTION 8

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF OSLER AND SMITH

 

               Notwithstanding any right of AGT and the AGT Shareholders to
fully to investigate the affairs of Osler, AGT and the AGT Shareholders shall
have the right to rely fully upon the representations, warranties, covenants and
agreements of Osler and Smith contained in this Agreement or in any document
delivered to AGT and/or the AGT Shareholders by Osler or any of its
representatives, in connection with the transactions contemplated by this
Agreement. All such representations, warranties, covenants and agreements shall
survive the execution and delivery hereof and the Closing Date hereunder for 12
months following the Closing.

14

 

SECTION 9

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF AGT AND THE AGT SHAREHOLDERS

 

               Notwithstanding any right of Osler and Smith fully to investigate
the affairs of AGT, Osler and Smith has the right to rely fully upon the
representations, warranties, covenants and agreements of AGT and the AGT
Shareholders contained in this Agreement or in any document delivered to Osler
by the AGT and/or the AGT Shareholders or any of its or their representatives,
in connection with the transactions contemplated by this Agreement. All such
representations, warranties, covenants and agreements shall survive the
execution and delivery hereof and the Closing Date hereunder for 12 months
following the Closing.

 

SECTION 10

TERMINATION AND AMENDMENT

 

               10.1        Termination. This Agreement may be terminated prior
to the Closing as follows:

 

                              (a)             Termination by Mutual Consent.
This Agreement may be terminated at any time prior to the Closing by mutual
written consent of the parties hereto.

 

                              (b)             Termination by Either AGT or
Osler. This Agreement may be terminated by either AGT or Osler at any time prior
to the Closing as follows:

 

                                               (i)            if the Closing has
not occurred by March 31, 2014 (the “Outside Date”), except that the right to
terminate this Agreement under this clause will not be available to any party
whose failure to fulfill any of its obligations under this Agreement has been a
principal cause of, or resulted in, the failure to consummate the Closing by
such date; or

 

                                               (ii)           if any law or
governmental authority prohibits consummation of the Closing or if any order,
judgment, injunction, award, decree or writ handed down, adopted or imposed by,
any court of competent jurisdiction or governmental authority restrains, enjoins
or otherwise prohibits consummation of the Closing, and such order, judgment,
injunction, award, decree or writ has become final and nonappealable.

 

                              (c)             Termination by AGT. This Agreement
may be terminated by AGT at any time prior to the Closing if a breach or failure
of any representation, warranty or covenant of Osler or Smith contained in this
Agreement shall have occurred, which breach (A) would reasonably be expected to
give rise to the failure of a condition set forth in Section 7.2; and (B) as a
result of such breach, such condition would not be capable of being satisfied
prior to the Outside Date; provided that AGT is not in material breach of its
obligations under this Agreement.

 

                              (d)             Termination by Osler. This
Agreement may be terminated by Osler at any time prior to the Closing, if a
breach or failure of any representation, warranty or covenant of AGT contained
in this Agreement shall have occurred, which breach (A) would reasonably be
expected to give rise to the failure of a condition set forth in Section 7.1 and
(B) as a result of such breach, such condition would not be capable of being
satisfied prior to the Outside Date; provided that Osler is not in material
breach of its obligations under this Agreement.

15

 

                              (e)            Effect of Termination. If this
Agreement is terminated pursuant to this Section 10, it will become void and of
no further force and effect, with no liability on the part of any party (or any
of their respective former, current, or future general or limited partners,
shareholders, stockholders, managers, members, directors, officers, affiliates
or agents), except that the provisions of this Section 10 will survive any
termination of this Agreement; provided, however, that nothing herein shall
relieve any party (or any of their respective directors or officers) from
liabilities for damages incurred or suffered by another party as a result of any
fraud perpetrated, conspired in or otherwise committed by such party (or any of
their respective directors or officers) or any knowing or intentional breach by
a party of any of its representations, warranties, covenants or other agreements
set forth in this Agreement that caused, or would reasonably be expected to
cause, any of the conditions set forth in Sections 7.1 or 7.2, as applicable,
not to be satisfied.

 

               10.2        Amendment of Agreement. This Agreement may be amended
by the parties at any time prior to the Closing; provided, that (a) no amendment
that requires stockholder approval under applicable laws, rules and regulations
will be made without such required further approval and (b) such amendment has
been duly authorized or approved by the parties. This Agreement may not be
amended, modified or supplemented except by an instrument in writing signed by
AGT, the AGT Shareholders, Osler and Smith. Any such amendment shall apply to,
and bind all parties.

 

SECTION 11

INDEMNIFICATION

 

               11.1        Obligation of Osler and Smith to Indemnify. Subject
to the limitations on the survival of representations and warranties contained
in Section 9, each of Osler and Smith hereby agree to jointly and severally
indemnify, defend and hold harmless AGT and each of the AGT Shareholders from
and against any losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys’ fees and disbursements)
(a “Loss”) based upon, arising out of, or otherwise due to any inaccuracy in or
any breach of any representation, warranty, covenant or agreement of Osler or
Smith contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.

 

               11.2        Obligation of AGT to Indemnify. Subject to the
limitations on the survival of representations and warranties contained in
Section 9, AGT agrees to indemnify, defend and hold harmless Osler, Smith and
the AGT Shareholders to the extent provided for herein from and against any Loss
based upon, arising out of, or otherwise due to any inaccuracy in or any breach
of any representation, warranty, covenant or agreement made by any of them and
contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.

 

               11.3        Obligation of the AGT Shareholders to Indemnify.
Subject to the limitations on the survival of representations and warranties
contained in Section 9, each of the AGT Shareholders severally agrees to
indemnify, defend and hold harmless Osler, Smith, AGT and the remaining AGT
Shareholders to the extent provided for herein from and against any Loss based
upon, arising out of, or otherwise due to any inaccuracy in or any breach of any
representation, warranty, covenant or agreement made by any of them and
contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.

16

 

SECTION 12

POST CLOSING OBLIGATIONS

 

               12.1        PAN Consulting Shares. AGT is a party to that certain
Consulting Agreement dated December 20, 2013 (the “Consulting Agreement”) with
PAN Consultants Ltd. (“PAN”) pursuant to which, as additional compensation to
PAN under the terms of the Consulting Agreement, it has agreed that should AGT
consummate a merger, acquisition, or other form of business combination with a
publicly-held shell company during the term of the agreement, as additional
compensation PAN shall be entitled to purchase, subsequent to the Closing, such
number of shares of Osler Common Stock as shall equal the greater of 1,500,000
shares or 7.88% of the issued and outstanding shares at a purchase price which
is the lesser of par value or $0.001 per share. The parties hereto acknowledge
that following the Closing, prior to the filing of the “Super 8-K”, AGT shall
cause Osler to issue a 1,500,000 shares of Osler Common Stock to PAN (the “PAN
Consulting Shares”) for nominal consideration under the terms of the Consulting
Agreement.

 

               12.2        IMS Registration Rights. During the one (1) year
period following the filing of the “Super 8-K” by Osler with respect to the
Closing of the Transaction, in the event Rule 144 under the Securities Act
should not be available for IMS for the resale of all or any portion of the
Control Shares by it, upon thirty days (30) written notice by IMS to Osler (the
“Demand Notice”), IMS shall be entitled to demand that Osler file a registration
statement on Form S-1 (the “Resale Registration Statement”) with the Securities
and Exchange Commission (the “Commission”) to register the Control Shares for
resale. Osler shall use its reasonable best efforts to cause such Resale
Registration Statement to be filed with the Commission as soon as practicable
following its receipt of the Demand Notice. Osler shall pay all fees and
expenses associated with the Resale Registration Statement, except for any legal
or accounting fees of IMS and any brokerage commissions or other costs incurred
by it upon the resale of the Control Shares. Osler shall use its reasonably best
efforts to cause the Commission to declare the Resale Registration Statement
effective as soon as possible.

 



SECTION 13

MISCELLANEOUS

 

               13.1        Waivers. The waiver of a breach of this Agreement or
the failure of any party hereto to exercise any right under this agreement shall
in no event constitute waiver as to any future breach whether similar or
dissimilar in nature or as to the exercise of any further right under this
Agreement.

 

               13.2        Amendment. This Agreement may be amended or modified
only by an instrument of equal formality signed by the parties or the duly
authorized representatives of the respective parties.

 

               13.3        Binding Agreement; Assignment. This Agreement shall
be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. This Agreement is not
assignable except by operation of law.

 

               13.4        Notices. Until otherwise specified in writing, the
mailing addresses of both parties of this Agreement shall be as follows:

 

               If to AGT:   254 South Mulberry Street       Suite 113      
Meza, AZ 85202                        With a copy to:   36-5531 Cornwall Drive  
    Richmond, BC CanadaV7C 5N7       Attention: Mr. John P. Mooney

17

 

               If to an AGT Shareholder:   to the address set forth on AGT
Shareholder’s       signature page hereto                        If to Osler and
Smith:   900 SE Third Avenue       Suite 202       Fort Lauderdale, FL 33316

 

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by certified mail, return receipt requested, overnight courier or
personal delivery, to the other party(ies) at the addresses indicated above or
at such other address or number as may be furnished in writing in accordance
with this paragraph.

 

               13.5        Governing Law; Venue. This Agreement shall be
governed and construed in accordance with the laws of the State of Nevada,
without regard to the conflicts of law provisions thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of Broward County, State of Florida, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this agreement in that jurisdiction or the validity or
enforceability of any provision of this agreement in any other jurisdiction.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

               13.6        Publicity. No publicity release or announcement
concerning this Agreement or the transactions contemplated hereby shall be
issued by either party hereto at any time from the signing hereof without
advance approval in writing of the form and substance thereof by the other
party.

 

               13.7        Entire Agreement. This Agreement (including the
Exhibits and Schedules hereto) and the collateral agreements executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the parties with respect to the Transaction and
issuance of the Exchange Shares and related transactions, and supersede all
prior agreements, written or oral, with respect thereto.

 

               13.8        Headings. The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

               13.9        Severability of Provisions. The invalidity or
unenforceability of any term, phrase, clause, paragraph, restriction, covenant,
agreement or other provision of this Agreement shall in no way affect the
validity or enforcement of any other provision or any part thereof.

 

               13.10      Counterparts; Facsimile. This Agreement may be
executed in any number of counterparts, each of which, when so executed, shall
constitute an original copy hereof, but all of which together shall consider but
one and the same document. This Agreement may be executed and delivered by
facsimile transmission or pdf via email and when so executed and delivered shall
have the same effect as if the receiving party had received an original
counterpart of this Agreement.

18

 

               IN WITNESS WHEREOF, the parties have executed this Agreement on
the date first above written.

 



  OSLER INCORPORATED         By:        C. Leo Smith, President         AMERICA
GREENER TECHNOLOGIES CORPORATION         By:     Michael C. Boyko, President

 

[SIGNATURE PAGES FOR AGT SHAREHOLDERS TO FOLLOW]

19

 

AGT SHAREHOLDER SIGNATURE PAGE FOR ENTITY SHAREHOLDER

 

(the information must conform exactly to the certificate(s)

representing the shares of AGT Common Stock)



          Type of ownership (check one): o corporation   o partnership   o
limited liability company   o limited liability partnership   o trust   o other
(specify)                   Name of Entity (Print)           By:       Signature
of Purchaser’s Authorized Signatory               Name of Purchaser’s Authorized
Signatory     (Print)           Principal Business or Mailing Address          
    City, State and Zip Code           Taxpayer Identification No.          
Name of Natural Person who has Voting and Dispositive Control over the shares of
AGT Common Stock

20

 

AGT SHAREHOLDER SIGNATURE PAGE FOR INDIVIDUAL SHAREHOLDER, OR IF THE AGT SHARES
ARE HELD AS JOINT TENANTS, AS TENANTS IN COMMON, OR AS COMMUNITY PROPERTY BY
MORE THAN ONE INDIVIDUAL

 

(the information must conform exactly to the certificate(s)

representing the shares of AGT Common Stock)

 

               IN WITNESS WHEREOF, the parties have executed this Agreement on
the date first above written. 

                (Signature of AGT Shareholder)                   (Name Typed or
Printed)                   (Signature of Co-AGT Shareholder)                  
(Name Typed or Printed)               Mailing Address   Residence Address   (if
not residence)                         City, State and Zip Code   City, State
and Zip Code                       Citizenship: o U.S. Social Security Number of
AGT Shareholder(s)   (check one) o Non-U.S.         Country  

21